§§ §_ § D
mrs ~ 7 2a2

uNmzl) sTATEs msTIucT couRT alert us install a B@.-llruptcy

FoR THE 1)1sTR1cT oF CoLUMBIA C°“"S ‘°' f"€ U'S“"~f m '~"°""“b‘a
sEn)Y MARIA TIBURCIo, er az., )
Plaintiffs, §

v_ § Civil Action No.  
RoXBURY CoMMUNITY §
HEALTH CENTER, ez az., )
Defendants.l §
MEMoRANDUM oP1N1oN

For purposes of this Memorandum Opinion, the court consolidates six complaints that the
plaintiff submitted to the Clerk of Court on July ll, 2012. Upon review of the plaintiffs applications to
proceed in forma pauperis and each pro se civil complaint, the court will grant the application, and
dismiss the complaints.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim upon
which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Neitzke v. Wz`lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only claims
based on an indisputably meritless legal theory, but also claims whose factual contentions are clearly
baseless Claims describing fantastic or delusional scenarios fall into the category of cases whose
factual contentions are clearly baseless. Ia'. at 328. The trial court has the discretion to decide whether a
complaint is frivolous, and such finding is appropriate when the facts alleged are irrational or wholly

incredible. Denton_v. Hernandez, 504 U.S. 25, 33 (1992).
/

The defendants named in the caption of the complaint are:

Department Policy with Professional Damage Me My Son My Family The United State [sic] of America
for the State of Massachusett [sic] Roxbury Community Heit [sic] Cent [sic] for These 1 Family Conseling
[sic] Magda Trujillo and Dr[.] Foley Supervisor Roxbury Community Healt [sic] Center[,] 435 Warren
Street[,] Roxbury[,] MA, 021 l9.

The plaintiff alleges that defendants have administered "a[n] illegal toxic liquid
substance" which is "burning . . . all [her] organs," causing "darnage [to her] body," as well as
"moderate pain." Compl. at l. She accuses the defendants of "confabulating against [her]
human rights" by causing the "crime [of] burning damage [to] all [her] organs." Ia’. To each
complaint the plaintiff attaches multiple exhibits, none of which shed light on the claims she may

intend to raise.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Having reviewed the plaintiffs complaints, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaints are frivolous and must be dismissed. See 28 U.S.C. § l9l5A(b)(l).

An Order is issued separately.

 

DATE:

7/"7/¢1»